Citation Nr: 0518930	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
to include psychiatric disability as secondary to syphilis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to June 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
entitlement to service connection for syphilis and PTSD.  The 
veteran perfected a timely appeal of this determination to 
the Board.  

In a January 2003 rating decision, the RO formally determined 
that the veteran was not competent to handle the disbursement 
of VA funds and, in compliance with his request, appointed 
his nephew as his custodian; the veteran's nephew is 
prosecuting this appeal on the veteran's behalf.

In April 2005, the veteran and his nephew testified at a 
hearing held before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  During the 
hearing, the veteran expanded his PTSD claim to include a 
claim of service connection for psychiatric disability, 
generally, to include PTSD, as well as for psychiatric 
disability, including dementia, that might be related to 
neurosyphilis.  In light of the foregoing, the Board has 
identified the issue as stated on the title page.

In addition, at the April 2004 hearing, the veteran submitted 
pertinent private treatment records, accompanied by a waiver 
of RO consideration.  As such, this evidence will be 
considered by the Board in the adjudication of the veteran's 
appeal.

The veteran's claim of entitlement to service connection for 
psychiatric disability, to include PTSD, and to include as 
secondary to his service-connected syphilis, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran reports having symptoms consistent with a 
diagnosis of syphilis at the time of his discharge on June 6, 
1942, and a laboratory study conducted five days after his 
separation from service confirmed that the veteran had 
syphilis.

2.  Syphilis had its onset during service.


CONCLUSION OF LAW

Syphilis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this new legislation, but 
finds that, given the favorable action taken below in 
granting service connection for syphilis and remanding the 
veteran's psychiatric disability claim for further 
assistance, no discussion of the VCAA at this point is 
required.

Background and Analysis

The Board notes that the service medical records are negative 
for complaints or findings of syphilis, and that the veteran 
does not contend otherwise.  Thus, although the Board has 
reviewed the voluminous lay and medical evidence in detail, 
because it is clear that the veteran was diagnosed as having 
syphilis shortly after his discharge from service on June 6, 
1942, the Board will focus its discussion to the evidence 
that concerns whether this disease had its onset during his 
period of active duty, or is otherwise related to service.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In denying service connection for this disability, the RO 
reasoned that because the veteran contends that he contracted 
syphilis due to an in-service sexual assault that has not, to 
date, been corroborated, and since there is no evidence in 
the service medical records showing that he had syphilis, 
service connection was not warranted.

A careful review of the record confirms that the veteran did 
not receive treatment for syphilis during service.  In fact, 
as the RO points out, in January 1942, a Kahn's test for 
syphilis was negative for the disease.  

The record further discloses, however, that in November 1942, 
the veteran was notified by the Mississippi State Board of 
Health that he was suspected of having syphilis.  In 
addition, the veteran submitted records of his private 
treatment, which, significantly, show that a Wasserman's test 
conducted on June 11, 1942, i.e., just five days after his 
separation from service, was positive for syphilis.  The 
Board notes that this finding is consistent with the 
veteran's statements and his sworn April 2005 testimony, in 
which he reported that he was ill from syphilis at the time 
of his discharge, and immediately sought treatment for the 
condition.

Moreover, according to MERCK, the incubation period of 
syphilis can vary from one to 13 weeks, but is usually from 
three to four weeks.  THE MERCK MANUAL 238 (15th ed. 1987).  
The Board notes that the June 11, 1942, diagnostic study is 
objective evidence showing that the veteran had the disease 
five days subsequent to his discharge.  Thus, applying these 
medical facts, the Board finds that the veteran probably 
contracted syphilis at least one week prior to the date of 
the diagnostic study.  Further, regardless of whether his 
report of contracting the disease as a consequence of an in-
service personal assault can be substantiated, this 
laboratory finding shows that, consistent with his sworn 
testimony, it is highly likely that his syphilis had its 
onset during service.  See 38 C.F.R. § 3.303(c).  In light of 
the foregoing, in the absence of any negative medical 
assessments regarding the onset of this disease, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that service connection for syphilis is 
warranted.


ORDER

Service connection for syphilis is granted.


REMAND

Also before the Board is the veteran's claim of service 
connection for psychiatric disability, to include PTSD.  The 
veteran asserts entitlement to service connection for 
psychiatric disability on both a direct basis, i.e., that he 
has a psychiatric disability due to an in-service personal 
assault, as well as secondary to his now service-connected 
syphilis, on the ground that he suffers from neurosyphilis as 
a residual of that service-connected disability, and as a 
result, has dementia.

Under the law, the Board is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, because the medical 
evidence of record contains conflicting assessments regarding 
whether the veteran has dementia due to his now service-
connected syphilis, the record is not adequate to determine 
whether this condition is related to his syphilis.  Under the 
circumstances, it is incumbent on the Board to remand this 
matter and supplement the record prior to issuing a decision.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175; see also Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).

With respect to his direct service connection claim, the 
veteran essentially maintains that, due to an in-service 
sexual assault, he developed PTSD.  In addition, while 
acknowledging that, to date, he has not been diagnosed as 
having PTSD, he contends that he has other psychiatric 
disabilities, to include major depression, as a consequence 
of the in-service assault.  

In numerous medical reports, physicians, while noting that 
the veteran had syphilis in the early 1940s, have arrived at 
contradictory assessments as to whether his current 
psychiatric disability, whether it has been diagnosed as 
Alzheimer's disease, dementia, dementia with psychosis, or 
major depression, is related to service, and specifically, to 
his service-connected syphilis.  In this regard, the Board 
observes that in an October 2002 report, a VA examiner 
indicated that a diagnosis of neurosyphilis had been ruled 
out; instead, he opined that it was most likely that the 
veteran suffered from Alzheimer's disease.  The Board points 
out, however, that following a 16-day private hospitalization 
in January 2003 at Beacham Memorial Hospital, the physician 
indicated that the veteran might have neurosyphilis.

Further, the recent medical evidence, which was submitted by 
the veteran at the April 2005 hearing with a waiver of RO 
consideration, shows that the veteran suffers from psychosis 
not otherwise specified; severe, recurrent major depression; 
and senile dementia.  These assessments are consistent with 
the veteran's testimony, and reflect that this case likely 
turns on determining whether he has a psychiatric disability 
that is related to his service-connected syphilis, or to his 
reported in-service assault.

Accordingly, the Board concludes that after any pertinent 
outstanding records have been obtained, the veteran should be 
afforded an appropriate VA examination.  In the examination 
report, the examiner must offer an opinion as to whether it 
is at least as likely as not that he has a psychiatric 
disability, to include dementia, that is related to his 
service-connected syphilis; whether he has PTSD, or another 
psychiatric disability, due to an in-service personal 
assault; and whether he has a psychiatric disability that is 
otherwise related to or had its onset during service.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present was caused or aggravated by 
his service-connected syphilis.  The 
examiner should diagnose all psychiatric 
disabilities found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
psychiatric disability, to specifically 
include dementia, that was caused or 
aggravated by his service-connected 
syphilis.  In addition, the examiner 
should state whether the veteran has any 
psychiatric disability that is related to 
or had its onset in service.  In doing 
so, the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  

3.  The veteran's custodian and his 
veteran's representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


